Samuel B. Brierly is claimant herein against the State of Illinois for the sum of four hundred ($400.00) dollars, being the aggregate -sum of two license fees of two hundred ($200.00) dollars each, paid by claimant on or about August 24, 1899, and on April 8,1902, respectively, to Hon. J ames A. Bose, Secretary of State, for licenses issued to claimant to operate a “private employment agency” in the city of Chicago, under the Act of the General Assembly pertaining thereto, passed April 11,1899, and going into effect July 1,1899 (Session Laws 1899, pp. 268-271). Said Act being held unconstitutional by the Supreme Court April 24,1903, in the ease of Mathews v. The People, 202 Ill., 389. The facts in this case are substantially like those in the ease of J. B. Hayden & Co. v. The State, this day decided by us. (See opinion therein.) And in view of what we have therein held and announced, we deem it unnecessary to further set forth or discuss either the facts of the case, or the law applicable thereto. Suffice to say that, as in that case, we think in this, that claimant paid such illegal fees to the State, under what amounts in law to compulsion and duress, and under protest. "We, therefore accordingly award claimant, Samuel B. Brierly, the sum of four hundred ($400.00) dollars.